MEMORANDUM***
Petitioner/Appellant Omar Calderin (“Calderin”) appeals the denial of his petition for habeas corpus. Although Calderin asserts an ineffective assistance of counsel claim, he failed to demonstrate prejudice. See Strickland v. Washington, 466 U.S. 668, 691, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); see also Gonzalez v. United States, 33 F.3d 1047,1052 (9th Cir.1994).
Calderin asserts that the circumstantial evidence of his knowledge that controlled substances were in the boxes he transported was not strong, yet admits being told
that at least one box contained marijuana. Under California law, Calderin’s belief that he transported marijuana rather than cocaine is sufficient to support his conviction. People v. Romero, 55 Cal.App.4th 147, 64 Cal.Rptr.2d 16, 18 (1997). Moreover, Calderin has not demonstrated any errors in the transcript of his interrogation that show the translation of that interrogation was incompetent. See Perez-Lastor v. INS, 208 F.3d 773, 778 (9th Cir.2000). Therefore, Calderin has not proved that it is reasonably probable that a different outcome would have resulted if his attorney had checked the translation of his interrogation or objected to its introduction. See United States v. Pena-Espinoza, 47 F.3d 356, 360 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.